Citation Nr: 1822705	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected right hip osteoarthritis.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he has sleep apnea that had its onset during his military service or, in the alternative, is secondary to his service-connected right hip disability. Specifically, at the April 2017 Board hearing, the Veteran testified that he started snoring and that his wife witnessed him stop breathing at night during his service. The Veteran also stated that his sleep apnea may be due to the poor air quality that he was exposed to from burn pits in Saudi Arabia, and that the pain from his right hip disability interfered with his sleeping and caused irregular sleep patterns. 

In this regard, the Veteran's service treatment records (STRs) are silent as to any treatment or diagnoses referable to sleep apnea. Nonetheless, the Veteran's post-service treatment records reveal that he is currently being treated for obstructive sleep apnea with continuous positive airway pressure (CPAP). See April 2017 VA treatment record. Furthermore, the Veteran submitted a June 2012 statement from R.D., who has known the Veteran since the spring of 2006, and stated that he witnessed the Veteran snore loudly on several occasions during camping trips. The Veteran also submitted an August 2012 statement from his spouse, who stated that she noticed the Veteran started snoring and that he would stop breathing at times during his military service. Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that a remand is necessary to afford the Veteran a VA examination and opinion to determine the nature and etiology of his sleep apnea. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, the Board notes that the Veteran had documented service in Southwest Asia during the Persian Gulf War.  Therefore, service connection under 38 C.F.R. § 3.317 should be considered.  A January 2013 VA treatment record indicates that the Veteran underwent a Gulf War Registry Health Exam and such results included sleep apnea.  However, such record noted that the examination had been scanned into the Veterans Health Information Systems and Technology Architecture (VISTA) system, but it has not yet been associated with the claims file.  Thus, on remand, such examination should be obtained. 

Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from October 2017 to the present.  

Lastly, the Veteran has not been provided with proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) regarding the secondary aspect of his claim for service connection for sleep apnea.  Thus, such should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for sleep apnea as secondary to his service-connected right hip disability.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claim.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include the January 2013 Gulf War Registry exam scanned into the VISTA Imaging System and any VA treatment records dating since October 2017, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his sleep disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, the examiner should address the following inquiries:

(A)  The examiner should note and detail all reported symptoms pertaining to sleep apnea.  

(B)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in, or is otherwise related to the Veteran's military service, to include his service in Southwest Asia.

(C)  The examiner should also render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is caused by or aggravated by his service-connected right hip disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions, to include his continuity of symptomatology, should be considered in giving any opinion.

The examiner must also discuss R.D.'s June 2012 letter and the Veteran's spouse's August 2012 letter, stating that the Veteran had symptoms of excessive snoring and stopped breathing at times while sleeping during his military service.

The examiner is further advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any treatment or diagnosis of a sleep disorder.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If such claim remains denied, the Veteran a should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




